Citation Nr: 1722459	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  15-10 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In June 2017, the Veteran participated in the Board's Pre-Hearing Conference (PHC) program, at which time he requested that his case be advanced on the docket. 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.900(c) (2016). The Board finds good cause has been shown to advance the case on the docket.  The Veteran also noted intent to withdraw his hearing request and the remainder of this appeal if TDIU was granted. 

Given the Board's grant of entitlement to TDIU below, the hearing request and remaining issues are considered withdrawn. 38 U.S.C.A. §§ 7105(b)(2), (d)(5); 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.204, 20.704(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Veteran's service connected disabilities render him unable to obtain and maintain substantially gainful employment.
	

CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that his service connected disabilities prevent him from obtaining and maintaining substantially gainful employment. He is currently service connected for PTSD, tinnitus, bilateral hearing loss, and a back disability. After reviewing the evidence, the Board finds that entitlement to TDIU is warranted.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). "Substantially gainful employment" is employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16(a). Consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by non-service connected disabilities are not to be considered. 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

Where the schedular rating is less than total, a total disability rating may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements. If there is only one service connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more. 38 C.F.R. § 4.16(a). 

In this case, the Veteran has PTSD which is currently rated as 70% disabling. Thus, he meets the schedular criteria for TDIU.

Lay and medical evidence supports the Veteran's contention that he is unable to obtain or maintain substantially gainful employment.  He was last employed by Lowe's Home Improvement store as a retail sales clerk from 2006 to 2009.  He described struggling greatly, both physically and mentally, to maintain his job, albeit unsuccessfully. He reported thoughts of hurting others, severe back pain which prevents prolonged sitting and standing, and difficulty hearing and understanding others. With respect to PTSD, the March 2012 VA mental health examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. March and May 2012 psychological assessments note continued combat related nightmares and episodes of violence following nightmares, as well as symptoms of irritability, agitation, hypervigilance, hyperarousal, avoidance, flashbacks, and past suicidal ideation. 

Regarding his back condition, the November 2011 VA examiner opined that the Veteran's back condition interfered with his ability to work given his pain with sitting, standing and/or weight bearing. In September 2011, a VA examiner opined that the Veteran's tinnitus impacted his ability to work because it interfered with his ability to hear and communicate. 

Lastly, the Veteran submitted an Employability Assessment from Vargas Vocational Consulting dated February 2017. The assessment reflects an examination of the Veteran, as well as a review of the Veteran's work and medical history. 

In the vocational consultant's opinion, the Veteran could not meet many basic work requirements to sustain unskilled, entry-level work. She concluded that no employer would be willing to hire the Veteran given his PTSD related symptoms. 

After careful consideration, the Board finds the Veteran's service connected disabilities render him unable to obtain and maintain substantially gainful employment. His disabilities greatly impact his ability to behave appropriately in a work environment and cause difficulties with prolonged sitting, standing, walking, and more.  For these reasons, the claim for TDIU is granted. 

ORDER

Entitlement to TDIU is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


